Citation Nr: 0025096	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for anxiety 
neurosis with depression and history of schizophreniform 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1982 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for anxiety neurosis with depression and history of 
schizophreniform disorder, and rated the disorder 30 percent 
disabling.  In January 1997, December 1997, and August 1999, 
the Board remanded this case for additional evidentiary 
development.  The RO complied with the Board's Remand 
instructions, to the extent feasible, and this case is ready 
for appellate disposition.


FINDING OF FACT

The majority of the appellant's psychiatric-type 
symptomatology is attributable to nonservice-connected 
substance abuse and dependence; throughout the period of time 
encompassed by this appeal the service-connected psychiatric 
disability has produced no more than definite social and 
industrial impairment, and the service connected symptoms 
have not resulted in more than occasional decrease in work 
efficiency or more than intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

A rating higher than 30 percent for anxiety neurosis with 
depression and history of schizophreniform disorder is not 
warranted.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In May 1993, the appellant filed a claim for service 
connection for schizophreniform disorder.  He submitted 
documentation from service which indicated that he had been 
discharged from service due to schizophreniform disorder, 
manifested by insomnia, markedly loose associations, 
delusions of being possessed, agitation, perseverance of 
speech, concrete and autistic references, with definite 
impairment of social and industrial adaptability, in 
remission, associated with multiple drug use.  

On his application, the appellant indicated that he had been 
receiving psychiatric treatment from Don Chung, M.D., since 
1992.  The RO obtained treatment records for 1992 and 1993.  
The appellant complained of nervous tremors, sensitivity to 
loud noises, and lack of sleep.  He denied ever abusing 
alcohol or drugs, other than some marijuana usage during high 
school.  No diagnosis was shown in Dr. Chung's records, but 
Valium was prescribed.  The appellant also submitted medical 
records from various sources, including John Bisese, M.D., 
Med Central, and Anderson Orthopedic Clinic, none of which 
concerned psychiatric treatment. 

Upon VA examination in 1993, the appellant reported 
experiencing multiple personality symptoms during service, 
but stated that he had not experienced any such symptoms in 
many years.  He had last worked in April 1993 as a cloth 
inspector in a factory.  He was fired because of a job 
accident.  He also reported his knee was injured "on the 
job" in 1993, necessitating surgery.  He discussed 
difficulties he had in his marriages and in taking care of 
his young son.  There were also several recent deaths of 
family members.  He cried from time to time when discussing 
his family and his losses.  He was neatly dressed and 
cooperative.  He felt that he was psychic and could get 
"readings" from objects he touched.  He felt he was gifted 
and could make predictions.  He believed in reincarnation.  
He slept fairly well with medication, but sometimes had 
difficulty sleeping due to racing thoughts.  He was worried 
and depressed, with crying spells 3-4 times per week.  He had 
apparently thought of committing suicide.  The diagnosis was 
schizophreniform disorder with depression and anxiety.  

A May 1994 rating decision granted service connection for 
anxiety neurosis with depression and history of 
schizophreniform disorder, rated 30 percent.  In August 1994, 
the RO received the rest of the appellant's service medical 
records.  While hospitalized in April 1983, the appellant 
reported use of various hallucinogens, marijuana, and alcohol 
from the age of 14 until the present.  He had been in the 
stockade for one week due to several minor infractions, 
including recurring drug abuse.  While incarcerated, he 
exhibited bizarre behavior and inappropriate verbalizations, 
as well as suicidal ideations.  He was transferred to the 
hospital in March 1983, where he remained until April 1983.  
Evaluation by three psychiatrists at Fort Hood yielded a 
diagnosis of schizophreniform disorder.  It was noted that 
the appellant had a strong family history for psychiatric 
illness.  

The appellant was initially placed on the temporary 
disability retired list.  He was further evaluated by a 
military physician in December 1984, at which time it was 
decided to discharge him from service.  The appellant's 
complaints in 1985 were similar to those expressed in 1983.  
He had received some outpatient treatment for insomnia, 
depression, and nervousness.  He had periodic exacerbations 
of his illness, which led to employment and legal 
difficulties.  The diagnosis was schizoaffective disorder, 
chronic, moderate, manifested by a prior history of 
hospitalization for symptoms of insomnia, loose associations, 
feelings of possession by the devil and deceased television 
stars, labile affect, agitation, perseverance of speech, 
referential thinking, and more recent sequelae of threatening 
verbal behavior, grandiose feelings of high intelligence, 
insomnia, depressed mood, and anxiety.  

At a hearing in April 1995, the appellant testified that he 
continued to receive treatment from Dr. Chung, once every 
three months.  He was still taking Valium.  He did not get 
along well with his family, and did not participate in any 
family functions.  He stated that he got along well with his 
son, who was four years old.  When he was last employed, he 
did not get along with co-workers.  He responded 
affirmatively when asked if he ever thought of suicide, if he 
experienced paranoia, if he got angry easily, and if he had 
difficulty sleeping.  In his last three jobs he was "nearly 
killed" in accidents with machinery.  His longest employment 
was from 1987 to 1989.  He left that job because of a knee 
injury. 

The RO requested the appellant's treatment records from Dr. 
Chung.  Records received were dated from February 1992 to 
July 1995, many of which were copies of records previously 
submitted.  These records showed routine treatment, every 
three months, without diagnosis of any psychiatric disorder.  
The records contained no subjective complaints or objective 
findings, but merely reflected periodic medication refills.  
It was noted in July 1995 that the appellant was receiving 
Social Security disability benefits.

In January 1997, the Board remanded this case because the 
rating criteria applicable to psychiatric disorders had been 
amended since the appellant's claim was last considered by 
the RO.  The following development was also requested:  (1) 
ask the appellant to identify all sources of psychiatric 
treatment since 1995; (2) obtain the appellant's records from 
the Social Security Administration; and (3) afford the 
appellant another VA psychiatric examination. 

In February 1997, the RO asked the appellant to identify all 
sources of psychiatric treatment since 1995.  In response, 
records were received from Anderson Area Medical Center dated 
from September 1995 to August 1996 and from AOD Mental Health 
Clinic dated from June 1995 to October 1996.  

The records from Anderson Area Medical Center show that the 
appellant was hospitalized from September to October 1995, in 
March 1996, and in August 1996.  Diagnoses included paranoid 
schizophrenia, major depression, substance abuse, mostly 
crack cocaine, and benzodiazepine/Valium dependence.  On the 
first admission in September 1995, the appellant reported 
being near a breakdown and having increased confusion.  He 
reported a history of schizophrenia and delusions of 
grandeur.  Mental status examination showed he was anxious, 
tense, depressed, and flighty, with mildly increased 
psychomotor activity.  Speech was coherent and relevant.  
Affect was appropriate.  There was some paranoia and 
grandiosity, but no other evidence of delusion or 
hallucination.  He did not express suicidal or homicidal 
ideations.  He was oriented, with intact memory, and fair 
judgment and insight.  He received an irregular discharge 
after he was caught smoking marijuana on the unit. 

In March 1996, the appellant's motivation for seeking 
treatment appeared to be to avoid the negative consequences 
and possible jail time from pending legal charges.  He stated 
his real motivation was he did not want to lose custody of 
his son.  His use of illegal substances was extensively 
discussed, and he was dealing drugs at that time.  Discussing 
his employment history, he stated that he was fired from his 
last job in 1994 for drug use.  He was sure that he had 
multiple personalities, including a "demon" side.  The 
examiner concluded that the appellant had impairment in 
social, occupational, and recreational activities as a direct 
result of his chemical use, and he continued to use illegal 
substances despite knowledge of the physical or psychological 
problems that were directly caused by or exacerbated by the 
drug use.  The appellant left the hospital against medical 
advice.  

In August 1996, the appellant stated that he had not used 
Valium in one month and he needed help.  He continued to use 
cocaine, as much as a gram per day.  He stated that he had 
tried to overdose on cocaine the prior week, but denied any 
current suicidal thoughts.  After reviewing his history, a 
mental health evaluator interviewed the appellant and decided 
that he would not benefit from hospital admission because of 
his recidivism and failure to comply with prior programs. 

Records from AOD Mental Health Clinic show that in June 1995 
the appellant was referred for cocaine abuse.  He had a long 
history of substance abuse, most recently cocaine.  In July 
1995, it was noted that the appellant appeared to have a 
multiple personality disorder, with three distinct 
personalities that were aware of one another.  He manifested 
drastic changes in appearance, body posture, affect, voice, 
and attitude with personality change.  He had used cocaine, 
marijuana, crack cocaine, and meth-amphetamines, including 
intravenous drug use.  Diagnosis was dissociative disorder, 
not otherwise specified.  He received treatment from July 
1995 to November 1995.  He was resistant to treatment and 
progress was slow.  The treating physician suspected that the 
initial diagnosis was incorrect, and a more appropriate 
diagnosis was antisocial personality disorder.  The appellant 
had attempted to use his mental illness as an excuse to avoid 
jail, prosecution, and legal responsibility for his 
antisocial behavior.  Once he was released from court 
obligation, he no longer wanted treatment.  In October 1996, 
he again sought treatment, stating that he could not control 
his multiple personalities.  He was actively using crack 
cocaine.  He wanted Valium because he felt that best 
controlled his symptoms.  When he did not get a prescription 
for Valium, he got upset and left.

The Social Security Administration indicated that the 
appellant had never applied for disability benefits.

A social and industrial survey was conducted in March 1997, 
and the appellant reported having two personalities with 
frequent suicidal ideations and several suicide attempts.  He 
claimed that he had tried to obtain help for his drug 
addiction but no one would help him.  He reported having 
hallucinations and hearing voices.  He described his two 
personalities as (1) childish and emotional and (2) his 
"dark side" which was depressing, hateful, angry, and 
aggressive.  He had not worked in three years.  He claimed 
that he left his last employment because he would have been 
demoted due to his knee injury.  He denied any conflict with 
other employees and stated that he got along with others.  He 
denied drug use on the job.  The social worker contacted the 
appellant's last employer, but they would only confirm dates 
of employment without a release of information.  Another 
former employer did report that the appellant was terminated 
for insubordination and failure to comply with company 
policy.  That employer described the appellant as abusive to 
his supervisor and fellow employees. 

The appellant was cooperative during the interview; however, 
he knew the reason for seeing the social worker was because 
he sought to increase his compensation.  He also had hopes of 
obtaining Valium.  He was unable to keep his March 1997 
appointment for a VA examination because he was incarcerated 
for possession of crack cocaine and possibly other charges.  
It was clear that he expected an increase in compensation 
from VA and then not having to work.  He had a long history 
of drug abuse, and did not accept responsibility for his 
inappropriate work habits and his unemployment.  He blamed 
others for his misfortunes.  During the interview, he was 
fidgety and restless, with an unusual amount of body 
movement.  The social worker felt that because of the 
appellant's personality and inability or lack of motivation 
to remain drug-free, he would have great difficulty 
maintaining employment. 

In December 1997 and August 1999, this case was again 
remanded to attempt to provide the appellant another VA 
examination.  Because he was incarcerated for a period of 
time, it was difficult to arrange an examination.  In 
November 1999, February 2000, and March 2000, the RO asked 
the appellant to provide information as to where he had 
received psychiatric treatment since 1993.  He did not 
respond.  In November 1998, he submitted a statement 
indicating that his mental condition had deteriorated since 
he filed his claim in 1994.  He stated that he was more 
withdrawn, and he could not maintain a stable relationship or 
friendship.  He stated that he now had no friends and kept to 
himself within the jail.  He again stated that he was almost 
killed in his last four jobs.  He was now unable to work due 
to back problems. 

In June 2000, the appellant underwent a VA psychiatric 
examination.  The examiner reviewed the claims file before 
the examination, as well as the prior Board Remands.  The 
appellant stated that he often wondered if he was psychic.  
He was convinced that other life forms were communicating 
with him.  He reported that these were usually in the form of 
male voices.  He reported that he was responding to the 
voices during our interview, but there was no evidence of 
response to internal stimuli.  He described himself also as 
having a multiple personality disorder, and he described 
three personalities including Hawk, Hawkeye, and Greg.  He 
reported that he was Hawk at the time of the interview.  He 
reported that Hawk was the one who provided the balance of 
power and who did most of the talking.  He said that Greg was 
like a baby and that Hawkeye was high strung and loud.  There 
was no evidence of switching personalities during the 
interview.  

The appellant stated that he had seen Dr. Chung since his 
last evaluation in 1993, but he had received no recent 
psychiatric treatment due to the fact that Dr. Chung had been 
incarcerated for Medicaid fraud.  The appellant was released 
from prison in March 1999 after spending two years there for 
possession of crack cocaine.  He was on probation until 2004.  
He was currently taking no medications, but reported that he 
had been on diazepam in the past, which was helpful.  He had 
a long history of substance abuse.  He occasionally drank 
wine coolers or liquor, but alcohol was not a major problem.  
He reported first using cocaine in 1982 in the form of 
powder.  He then first used crack cocaine in 1989, and he now 
consumed approximately $20-30 of crack cocaine per day.  His 
last use was on the day prior to the evaluation.  He reported 
that he needed help due to the fact that he knew this was a 
violation of his probation.  He acknowledged that he had used 
intravenous crack and cocaine in the past.  He reported that 
he had also used amphetamines, Quaaludes, acid, and 
marijuana.  He tried to overdose on crack approximately two 
months prior to the evaluation.  He recently used his mother-
in-law's Xanax, with the last use approximately one month 
prior to the evaluation.  At the end of the evaluation, he 
asked the examiner whether the examiner could provide him 
with a prescription for Xanax.  He was told that he was just 
being seen for evaluation, not for treatment.  

The appellant had an extensive legal history and reported 
that he had approximately 57 different legal charges.  He 
reported that his legal problems began at age 16.  His 
charges had included domestic violence, possession of crack 
cocaine, driving under the influence, resisting arrest, and 
destruction of public property.  He acknowledged a history of 
vandalism.  It was noted at one time in his record that he 
was possibly using his mental illness as an excuse for his 
criminal behavior.  He acknowledged that he had researched 
different legal avenues during his incarceration in order to 
determine ways to deal with different charges.  He discussed 
different verdicts including guilty, but mentally ill, and 
not guilty by reason of insanity.  There was no clear 
indication that he had been sober for any prolonged period of 
time.  He reported that he had remained off drugs for 
approximately five months after release from incarceration.   
Since his last evaluation in 1993, his time had primarily 
been spent in prison.  He was currently working as a cook.  
He reported that the job was threatened because he had to lie 
down on the job at times due to being under the influence of 
crack cocaine.  He lived with his mother and 9-year-old son. 

On mental status evaluation, the appellant was alert and 
overly expressive.  He was very wide-eyed with dilated 
pupils.  He moved frequently during the interview, and was 
very animated in conversation.  He described his mood as kind 
of anxious.  His affect was primarily bright with 
inappropriate laughter at times.  His thought processes were 
logical and goal directed without evidence of looseness of 
association.  He reported that he was hearing auditory 
hallucinations during the evaluation, but there was no 
evidence of response to internal stimuli.  His inappropriate 
laughter appeared to be related to uncomfortable topics of 
conversation.  He was able to register three objects and 
recalled two out of three objects after five minutes.  With 
prompting, he was able to recall the third object.  The 
appellant spelled "world" correctly forwards, but reversed 
the o and r when spelling it backwards.  He was unable to 
perform a simple calculation.  He was able to relate 
significant past personal information.  He demonstrated a 
capacity for abstract reasoning as evidenced by his 
interpretation of a proverb and similarities.  His judgment 
to a hypothetical situation was good.  He denied homicidal 
ideation.  He denied current suicidal ideas, but reported 
that he had tried to overdose approximately two months prior 
to the evaluation.

The diagnoses were Axis I, cocaine dependence; Axis II, 
antisocial personality disorder; Axis III, no diagnosis; Axis 
IV, (1) occupational problems, (2) problems related to social 
environment, and (3) problems related to interaction with the 
legal system.  A Global Assessment of Functioning (GAF) Scale 
score of 58 was assigned.  The examiner concluded that there 
was no clear evidence of a mental illness that could be 
differentiated from the appellant's problems with substance 
abuse.  There was no prolonged period in which he had 
remained free of illicit substances.  His last use of cocaine 
was on the day prior to the evaluation according to his 
report, although there was some question as to whether he was 
intoxicated during the evaluation.  He was able to remain 
very logical and focused throughout the evaluation, and he 
related the majority of his problems to substance abuse.  
Although he reported hearing auditory hallucinations during 
the interview, there was no evidence of response to internal 
stimuli, which led the examiner to question the validity of 
some of the appellant's reports.  His social adaptability and 
interactions with others were definitely impaired, primarily 
related to his substance abuse.  His flexibility, 
reliability, and efficiency in an industrial setting were 
also definitely impaired, but again, there was no clear 
evidence that it was related to anything other than substance 
abuse.  The examiner concluded that the appellant was not 
currently able to handle his own funds due to the fact that 
he used them to obtain illegal substances. 

II.  Legal Analysis

The appellant perfected his appeal from an initial grant of 
service connection, and the continuing increased rating claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  VA has met 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) because 
the RO provided the appellant appropriate VA examinations and 
requested all referenced pertinent records. 

The appellant has not reported receiving current psychiatric 
treatment, so there is no indication that recent VA or 
private treatment records exist that have not been obtained.  
It is unclear from the record whether additional treatment 
records from Dr. Chung exist.  The RO obtained Dr. Chung's 
records for treatment through 1995.  The appellant stated at 
his VA examination in 2000 that he had received treatment 
from Dr. Chung after the last VA examination in 1993.  He did 
not provide specific information as to when that treatment 
ended, although he was clear that he had not received 
treatment from Dr. Chung for awhile since that physician was 
in prison.  It is also clear that he has not received any 
extensive outpatient treatment from 1997 to the present since 
he was in jail during most of that time.  He has not stated 
that he received any psychiatric treatment while 
incarcerated.

When this case was remanded three times, the appellant was 
asked on each occasion, sometimes more than once, to provide 
the names and addresses for any physician that had treated 
him for his psychiatric disorder since 1993.  He did not 
respond.  While VA does, in certain circumstances, have a 
duty to assist a claimant in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); see also 38 C.F.R. 
§ 3.159(a) (noting that the duty to assist "shall not be 
construed as shifting from the claimant to the [VA] the 
responsibility to produce necessary evidence.").  The 
appellant's cooperation in providing the full names and 
addresses for any treating physicians, and in signing the 
necessary authorization forms so that VA could request the 
records, was crucial because VA cannot obtain private medical 
records without authorization from him.  There is sufficient 
evidence to rate the service-connected disability fairly.  
Thus, further development is not indicated.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Statement of the Case and Supplemental Statements of the Case 
show that the RO considered all the evidence of record in 
assigning the original disability rating for this condition.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the appellant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the appellant appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the appellant's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9400.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the appellant's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were included in the November 1998 Supplemental 
Statement of the Case.  Therefore, the appellant and his 
representative have notice of the old and new regulations and 
have had an opportunity to submit evidence and argument 
related to both regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9400 provided a 30 
percent disability rating where there was "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  A 50 percent 
disability was warranted where the "[a]bility to establish 
or maintain effective or favorable relationships with people 
is considerably impaired . . . [due to] psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  Id.

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c).

A 70 percent rating under the "old" criteria requires 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  A 100 percent disability rating may be 
assigned (1) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the appellant was demonstrably 
unable to obtain or retain employment.  Id.  Each of these 
three sets of criteria is an independent basis for grant of a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula for rating 
mental disorders may be more beneficial to a claimant if the 
medical evidence associated with the claims file indicates 
symptoms which qualify the claimant for a higher disability 
evaluation than assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows a GAF score of 58 was assigned on 
VA examination in 2000.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  A GAF 
score is highly probative as it relates directly to the 
appellant's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The 30 percent rating assigned by the RO since 1993 
contemplates a moderate level of symptoms.  Some of the 
medical evidence suggests that the appellant's psychiatric 
disorder is more than moderately disabling, including a 
rather significant level of occupational impairment.  It 
could also be argued that the evidence shows at least 
considerable impairment in the appellant's ability to 
establish and maintain effective relationships with people, 
as evidenced by his numerous marriages.  However, the 
determinative question, in this case, is whether the 
appellant's complaints and resulting impairment are due to 
the service-connected condition or the nonservice-connected 
poly-substance abuse and dependence disorder.  In deciding 
this question, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

According to the evidence, although the appellant began using 
some substances as a teenager, the frequency and quantity of 
his substance use significantly increased in approximately 
1993-94.  It appears that the VA examination conducted in 
1993, as well as the treatment provided by Dr. Chung in 1992 
and 1993, were before the appellant's substance abuse became 
more prevalent.  See 1993 VA examination report wherein 
appellant reported only using Valium and occasionally alcohol 
and treatment note from Dr. Chung dated in February 1992 
wherein appellant denied any alcohol or drug use.  That 
medical evidence shows that his psychiatric disorder was 
manifested by symptoms such as sleep disturbances, 
depression, periods of increased anger, crying spells, and 
anxiety.  

It was not until after the appellant began to seriously abuse 
illicit substances, particularly crack cocaine, that he began 
complaining of increased psychiatric symptomatology.  Even 
those complaints, however, are not entirely credible, based 
on the medical evidence suggesting that the appellant 
"used" his mental illness (i.e., exaggerated the extent of 
his psychiatric impairment) to avoid legal consequences and 
jail time.  Although the appellant may be competent to report 
experiencing certain symptoms, he is not competent to 
attribute such symptoms to his service-connected psychiatric 
disorder, as opposed to other conditions.  Furthermore, the 
statements he has made in conjunction with his claim for 
increased benefits have little probative value in light of 
the other evidence of record.

There is no doubt that the appellant has a rather severe 
level of social and occupational impairment.  The Board 
cannot conclude, however, that this impairment is related to 
the service-connected disability.  The appellant's substance 
abuse disorder is not part and parcel of the service-
connected disability, and any symptoms from that condition, 
and any resulting impairment, may not be considered in 
assigning an evaluation for the service-connected disorder.  
There are medical opinions of record, from more than one 
medical professional, that the appellant's social and 
occupational impairment is not due to a psychiatric disorder, 
but, rather, results from his extensive drug use, as well as 
extended periods of incarceration.  The VA examiner in 2000, 
who reviewed the claims file, stated that the appellant's 
social adaptability and interactions with others are 
definitely impaired, primarily as a result of substance 
abuse.  Although his flexibility, reliability, and efficiency 
in a work setting are also definitely impaired, there is no 
clear evidence that this is due to anything other than 
substance abuse.  In short, the Board finds that the more 
probative opinion is that offered by the VA examiner who had 
access to the medically documented history of the appellant's 
symptoms and treatment, and who provided the foregoing 
opinions, which are corroborated by private medical 
practitioners.  It is also noteworthy that the most recent VA 
examination, in June 2000, did not yield a diagnosis of any 
acquired psychiatric disorder, but only of cocaine dependence 
and antisocial personality disorder.

Although the appellant alleges in statements to the RO that 
he is unable to work because of his psychiatric symptoms, the 
preponderance of the evidence clearly shows that that is not 
true.  He is working currently.  He did not work for a period 
of time, approximately from 1994 until he was incarcerated in 
1997.  However, he was, according to his own report 
"working" at illegal drug dealing, from which he was able 
to make "thousands of dollars."  In the course of seeking 
medical treatment, he has stated that he could not work 
because of knee and/or back problems.  He has variously 
reported getting fired from employment either because of 
testing positive for drug use or injuring himself physically.  
Therefore, he has not worked, at times, not because his 
service-connected symptoms interfered with his occupational 
functioning, but because of nonservice-connected disorders. 

As was noted above, since the claim predates November 1996, 
the appellant is entitled to consideration to a rating under 
the "old" criteria, i.e., those in effect prior to November 
7, 1996.  For a rating in excess of 30 percent, those 
criteria required considerable (or greater) social or 
industrial impairment due to the service connected 
psychiatric disorder.  There is no medical evidence showing 
rather large in extent (or greater) impairment due solely to 
the service connected psychiatric entity.  As reported in the 
evidence summary above, the veteran's treatment has been 
primarily for illicit substance abuse, and symptoms noted 
have been those associated with such use/abuse.  Since 
November 7, 1996, the veteran's service connected psychiatric 
disability may also be rated under the "new" criteria, 
which require certain symptoms to the degree that there is 
reduced reliability and productivity.  The record does not 
show that at any time since December 7, 1996 the appellant 
due to his service connected psychiatric entity has had such 
symptoms as panic attacks more than once a week, impairment 
of memory, impaired judgment, speech, or abstract thinking, 
disturbances of mood or motivation, etc. reducing reliability 
and/or motivation.  

The only GAF score of record, that of 58 assigned in June 
2000, contemplates only moderate symptoms with moderate 
difficulty in social and occupational functioning and is not 
commensurate with a degree of social and industrial 
impairment that is considerable, or "rather large in extent 
or degree," as is required for the assignment of a 50 
percent disability evaluation.  The appellant has not 
required psychiatric hospitalization since service, nor does 
he receive, or seek regular psychiatric treatment.  Rather, 
he has consistently been hospitalized for symptoms due to 
drug usage, and when he has sought treatment, it was 
primarily for the purpose of obtaining prescriptions for 
various medications, not to relieve psychiatric symptoms.

The preponderance of the evidence is against the claim for a 
higher rating for the service connected psychiatric 
disability for any period of time during the appellate period 
under either the "old" or the "new" criteria, as 
applicable.  Thus, the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  Here, there is no balance of positive and negative 
evidence.  Rather, the evidence, by a clear preponderance, 
establishes that the appellant's mental disablement, when 
present, stems primarily from nonservice-connected illicit 
substance use.  

Regardless of which criteria are used to evaluate the 
appellant's claim, the preponderance of the evidence is 
against a rating in excess of 30 percent for anxiety neurosis 
with depression and history of schizophreniform disorder.  


ORDER

A rating in excess of 30 percent for anxiety neurosis with 
depression and history of schizophreniform disorder is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

